Title: To George Washington from James Balfour, 25–26 March 1775
From: Balfour, James
To: Washington, George



Sir
Little England March 25[–26]th 1775

My Partner Mr Barraud writes me that he has procur’d ev’ry thing in your Order that cou’d be got—I have been confin’d to my Bed for near Six Weeks occasion’d as the Old Women say by a Stone Bruise on my Heel be what bruise it may it had liked to have carry’d me to my long Home thank God I am now out of all danger tho’ still confin’d to my Bed—this has retarded sometime sending for the Flour.
Our Brig George & Charlotte Capt. Wilkinson Barzey now calls for it—I am well convinc’d that the Flour will be ship’d in good Order with dispatch—shou’d Capt. Barzey have occasion for any necessary’s or money please to supply him which shall be return’d on demand with thanks by Sir with great respect & regard—Your most Obt hum. Servt

James Balfour


March 26h By Letter’s this moment recd from our Friend O. Hanbury Esqr. he is appointed by the North American Merchants & Traders one of a Committee of 23 to prepare & bring

in a Petition to the House of Commons for a repeal of all the obnoxious American Acts in which he says they have the greatest prospect of Success.

